Citation Nr: 0903175	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  03-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma as a result of 
treatment at a Department of Veterans Affairs medical 
facility in 1966, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946; he died in June 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Montgomery, Alabama.  The appellant testified 
before the undersigned Acting Veterans Law Judge in June 
2006; a transcript of that hearing is associated with the 
claims folder.

This matter was remanded in November 2006 for further 
evidentiary and procedural development.  With respect to the 
appellant's accrued benefits claim, such development was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  On May 8, 2001, the veteran filed a claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for non-Hodgkin's lymphoma as a result of treatment at a VA 
medical facility in 1966.  

2.  The veteran's non-Hodgkin's lymphoma was not the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination.  Nor was the veteran's non-Hodgkin's lymphoma 
the result of an event not reasonably foreseeable in 
furnishing his medical treatment.

  
2. The record on appeal does not contain medical evidence 
that the veteran's non-Hodgkin's lymphoma resulted from to VA 
carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of VA in furnishing the his 
medical treatment.

3. The record on appeal does not contain medical evidence 
that the veteran's non-Hodgkin's lymphoma was due to an event 
not reasonably foreseeable in furnishing his medical 
treatment.



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits based on the 
veteran's pending claim for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma 
as a result of treatment at a Department of Veterans Affairs 
medical facility in 1966 have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. §§ 3.361, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes an October 2007 letter expressly notified the 
appellant that she should provide any relevant evidence in 
her possession.  See Pelegrini II, 18 Vet. App. at 120.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the duty to notify was not completely satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Rather, letters sent to the appellant in December 2006 
and October 2007 provided notice of VA's and the appellant's 
respective responsibilities in the adjudicatory process.  
Following these letters, the appellant's accrued benefits 
claim was readjudicated and supplemental statements of the 
case were issued in November 2007 and October 2008, thereby 
curing any timing defect with respect to this notice.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

VCAA notice regarding the first element, namely, what 
evidence and information was necessary to substantiate the 
claim for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for accrued benefits purposes, was never 
provided to the appellant.  Nevertheless, the Board finds 
this error to be nonprejudicial for the following reasons; 
thus, a remand is unnecessary.  First, the Board is satisfied 
that the appellant demonstrated actual knowledge of what was 
generally needed to substantiate a claim for accrued 
benefits.  In this regard, the appellant's August 2001 claim 
for compensation states that she was advised to submit a copy 
of the veteran's death certificate "in order to keep [sic] 
claim filed by [the veteran]...on-going."  Such statement, the 
Board concludes, reflects an understanding that an accrued 
benefits claim is a claim for compensation based on a claim 
submitted by the veteran before his death that remains 
pending.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the appellant or the appellant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim).  Cf. Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (the mere act of submitting evidence 
does not demonstrate actual knowledge).  

With respect to more specific notice regarding what evidence 
is necessary to substantiate a claim pursuant to 38 U.S.C.A. 
§ 1151, the Board observes that an October 2007 letter 
provided the appellant with the elements of what was needed 
to substantiate a claim for dependency and indemnity 
compensation (DIC) benefits based on 38 U.S.C.A. § 1151.  
While this notice does not technically pertain to the 
appellant's accrued benefits claim, the Board finds that a 
reasonable person could be expected to cull what evidence was 
necessary to substantiate a claim for compensation based 
pursuant to 38 U.S.C.A. § 1151 based on the notice provided 
in this letter.  As such, any failure to provide specific 
notice was nonprejudicial to the appellant.  See Sanders, 
supra.

As for VA's duty to assist, as will be explained in greater 
detail below, the outcome of an accrued benefits claim hinges 
on the application of the law to evidence which was in the 
file at the time of the veteran's death.  See 38 C.F.R. 
§ 3.1000(a) (2008).  Seeing as no additional evidence may be 
added to the file in regards to the issue on appeal, no 
further evidentiary development is necessary for the claim 
decided herein.  

In sum, "the record has been fully developed," and it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence she 
should submit to substantiate her claim.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and 
the record is ready for appellate review.



Analysis

The Board has carefully reviewed the record and concludes 
that at the time of his death, the veteran had a pending 
claim of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151, received on May 8, 2001.  
Specifically, the veteran asserted entitlement to 
compensation for non-Hodgkin's lymphoma as a result of 
treatment at a Department of Veterans Affairs medical 
facility in 1966.  It was his belief that "experimental 
nuclear x-rays" were performed on him during 
hospitalizations for nasal and back surgeries, and that this 
exposure led to the development of non-Hodgkin's lymphoma.

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."  

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a) (2008).  Thus, the appellant could not 
furnish additional evidence that could be used to 
substantiate her claim, and VA could not develop additional 
evidence that would substantiate the claims of entitlement to 
accrued benefits.  "Evidence in the file at date of death" 
means evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
38 C.F.R. § 3.1000(d)(4).

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued benefits 
so that a veteran's survivor may receive the full amount of 
an award for accrued benefits.  See The Veterans Benefits Act 
of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  This amendment is applicable only with respect to 
deaths occurring on or after December 16, 2003; thus, it is 
not applicable in the present case.  

In order to warrant compensation under 38 U.S.C.A. § 1151, 
the competent evidence must demonstrate that the VA treatment 
in question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the veteran incurred an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(b) (2008).

While this appeal was pending, VA amended the regulations 
governing claims under 38 U.S.C. § 1151 set out above, 
effective September 2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 
3.363 (2005)).  Although the appellant was not sent a 
separate notice letter advising her of this amendment and its 
impact on the elements necessary to prove a claim for accrued 
benefits under 38 U.S.C.A. § 1151, the Board finds that such 
error was nonprejudicial.  In this regard, the aforementioned 
October 2007 letter informed the appellant of the elements 
necessary to show entitlement under 38 U.S.C.A. § 1151, as 
reflected above.  This letter specifically advised her that 
not only must the competent evidence demonstrate an 
additional disability, but that such disability must be the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing treatment or must be the result of an 
event not reasonably foreseeable.  Thus, the Board concludes 
the appellant was fully informed of the content of the 
regulatory change.  Moreover, the appellant is not permitted 
to submit additional evidence in support of an accrued 
benefits claim.  Therefore, remanding this appeal to send a 
corrective notice would cause unnecessary delay with no 
apparent benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA care, treatment, or examination without the 
veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2008).

As noted above, prior to his death, the veteran asserted 
compensation for non-Hodgkin's lymphoma as due to inpatient 
treatment received at the Birmingham VA medical facility in 
1966.  Medical records from 1966 show that the veteran was 
hospitalized twice in 1966, first in June 1966 for a deviated 
nasal septum, and then in October 1966 for spondylolysis of 
the lumbar spine.  The former inpatient stay lasted ten days; 
a nasal septoplasty was performed.  There is no mention in 
either the hospital summary or the operative report of any 
exposure to radiation from nuclear X-rays/medicine.  The 
veteran was hospitalized for thirty-two days in October 1966 
with prolonged (four months) complaints of low back pain 
radiating down his right lower extremity.  The hospital 
summary and operative report reflect that "plain spine 
films" (also identified as X-rays) were taken during his 
stay which revealed spondylolysis of the right L-5 spinal 
process.  The veteran underwent a lumbar myelogram, 
hemilaminectomy, and neurolysis of the nerve root with 
removal of the disc.  

Subsequent to the veteran's 1966 treatment at a VA facility, 
the competent evidence demonstrates that he was diagnosed 
with non-Hodgkin's lymphoma in 1997, more than thirty years 
following his in-patient treatment.  In support of his claim, 
the veteran submitted a letter from his treating oncologist, 
dated March 29, 2001.  This letter indicates that the veteran 
has a history of myelodysplasia and that he is being treated 
for non-Hodgkin's lymphoma.  Furthermore, it notes that the 
veteran reported exposure "to radiation at the VA in 1966 
for a period of up to 42 days."  The treating oncologist, 
Dr. Garcia, then opines that "it is highly likely that [the 
veteran's] present illness was due to the damaging [sic] 
affects of prior radiation exposure."  

Initially, the Board notes that Dr. Garcia's opinion does not 
clarify what type(s) of "radiation exposure" led to the 
development of non-Hodgkin's lymphoma.  The veteran asserts 
that his lymphoma is the result of "nuclear" radiation.  
However, there is nothing in his VA treatment records from 
1966 which indicates that any of the diagnostic testing 
performed involved the use of nuclear radiation.  The only 
radiation used during his treatment appears to have been 
electromagnetic radiation traditionally used in X-rays.  See 
Dorland's Illustrated Medical Dictionary, 1588 (30th ed. 
2003).  Nevertheless, the lack of specificity in Dr. Garcia's 
medical opinion suggests that even radiation exposure from 
traditional X-rays may have led to the development of non-
Hodgkin's lymphoma.  

Regardless of whether radiation exposure from X-rays during 
treatment in 1966 led to the development of non-Hodgkin's 
lymphoma, the Board finds that compensation under 38 U.S.C.A. 
§ 1151 is not warranted.  In this regard, the critical issue 
is whether non-Hodgkin's lymphoma developed as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing care.  See 38 C.F.R. § 3.361(c), (d).  However, 
the competent evidence of record at the time of the veteran's 
death, including Dr. Garcia's March 2001 medical opinion, 
fails to demonstrate that the use of radiation, including 
nuclear radiation and/or X-rays, in diagnosing and treating 
the veteran was improper, i.e., did not reflect the standard 
treatment of care.  

In sum, the only evidence of record suggesting that VA's 
treatment in 1966 was improper is the veteran's own lay 
statements.  Unfortunately, as a layperson, the veteran is 
not competent to provide evidence regarding the causation of 
a particular disability, nor is he competent to make 
statements regarding the medically appropriate standard of 
care.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2008) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, the Board 
finds the veteran's statements as to the etiology of his non-
Hodgkin's lymphoma and the standard of care provided to be 
unpersuasive.

The record is devoid of any competent clinical evidence 
reflecting that any additional disability was proximately 
caused by either the VA's carelessness, negligence, lack of 
proper skill, error in judgment, or an event not reasonably 
foreseeable.  Rather, the competent evidence indicates that 
the veteran was diagnosed and treated for nasal and back 
disorders in 1966, and that X-rays were taken in treating the 
latter.  And regardless of whether the use of X-rays led to 
the development of non-Hodgkin's lymphoma more than thirty 
years later, there is no competent evidence that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider under the circumstances.  
Given these facts, the Board concludes that the preponderance 
of the evidence is against awarding compensation under the 
provisions of 38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma; 
thus, the appellant's claim for accrued benefits must be 
denied.


ORDER

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma as a result of 
treatment at a Department of Veterans Affairs medical 
facility in 1966, for accrued benefit purposes, is denied.



REMAND

The veteran served in the Navy from January 1944 to April 
1946; he died in June 2001.  The appellant, his widow, has 
filed a claim for service-connected DIC benefits.  The cause 
of a veteran's death will be considered to be due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

A. Stegall Issue

As part of its November 2006 Remand, the Board directed the 
agency of original jurisdiction (AOJ), in part, to "contact 
the private physician who wrote the March 2001 opinion letter 
regarding the etiology of the veteran's non-Hodgkin's 
lymphoma and ask if he would like to offer any further 
support for his opinion."  The claims file reflects that a 
letter was sent to Dr. T.B. Short in December 2006 in 
accordance with the remand directive.  However, review of the 
record reveals that the March 2001 opinion letter was written 
by Dr. M. Garcia, and not Dr. T.B. Short.  Under these 
circumstances, the Board finds that the remand directives 
have not been substantially complied with, and a new remand 
is required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

B. Radiation Development

A written statement received in August 2006 reflects the 
appellant's contention that the veteran's immediate cause of 
death, non-Hodgkin's lymphoma, may have been the result of 
exposure to ionizing radiation during service.  Service 
connection for conditions claimed to be due to exposure to 
ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2), consist of twenty-one 
types of cancer, including leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, and lymphomas 
(except Hodgkin's disease).  38 U.S.C.A. § 1112(c)(2) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.309(d) (2008).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. § 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: cancer, including all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, multiple myeloma, 
and lymphomas other than Hodgkin's disease; parathyroid 
adenoma; tumors of the brain and central nervous system, non-
malignant thyroid nodular disease, and posterior subcapsular 
cataracts.  38 C.F.R. § 3.311(b)(2).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2008).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2008).

Following receipt of a dose assessment, the Under Secretary 
for Benefits shall consider the claim with reference to the 
following factors: (1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease, 
taking into account any known limitations in the dosimetry 
devices employed in its measurement or the methodologies 
employed in its estimation; (2) the relative sensitivity of 
the involved tissue to induction, by ionizing radiation, of 
the specific pathology; (3) the veteran's gender and 
pertinent family history; (4) the veteran's age at time of 
exposure; (5) the time-lapse between exposure and onset of 
the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(c) and (e).  In making its determination, an advisory 
opinion may be requested from the Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).  

Initially, the Board notes that evidence of record 
establishes that the veteran served on active duty during the 
period of time in which the atomic bombs were dropped on 
Hiroshima and Nagasaki.  Although the appellant does not 
assert that the veteran participated in the occupation of 
Hiroshima and Nagasaki, nor does she assert direct 
participation in atmospheric nuclear testing, a written 
statement of record reflects a belief that the veteran may 
have been exposed to radiation fallout while serving aboard a 
vessel stationed in the Asiatic Pacific area.  See VA Form 
21-4138 received October 3, 1990.  The veteran's service 
separation document reflects that he was awarded the Asiatic 
Pacific Ribbon during service.  

As noted above, the veteran's death certificate lists non-
Hodgkin's lymphoma as the immediate cause of death.  He was 
not service-connected for this, or any other, disability at 
the time of his death.  Non-Hodgkin's lymphoma is considered 
a radiogenic disease that is entitled to special development 
procedures under 38 C.F.R. § 3.311(c).  38 C.F.R. 
§ 3.311(b)(1), (2)(xxii), and (5)(iv) (2008).  

Under the circumstances, the Board finds that further 
development is warranted with respect to the appellant's 
claim for service connection for the cause of the veteran's 
death.  Specifically, the AOJ should request the veteran's 
complete service personnel file from the appropriate 
agency(ies), including the National Personnel Records Center 
(NPRC), as well as any additional information which might 
verify any in-service radiation exposure (i.e., DD Form 
1141).  Based on the information received, the AOJ should 
determine whether the veteran is a "radiation-exposed 
veteran," within the meaning of 38 C.F.R. § 3.309(d)(3).  If 
not, the AOJ should continue to develop the appellant's claim 
under the procedures provided in 38 C.F.R. § 3.311, including 
requesting dose data and/or estimate(s) from the appropriate 
source(s), including the Defense Threat Reduction Agency 
(DTRA) (previously known as the Defense Nuclear Agency).  
Thereafter, the AOJ should forward this case to the VA Under 
Secretary for Benefits for appropriate action under 38 C.F.R. 
§ 3.311(c), to include an opinion from the VA Under Secretary 
for Health as to whether it is at least as likely as not that 
the veteran's non-Hodgkin's lymphoma was caused by radiation 
exposure in service.  

C. VCAA Notice

The Board notes that during the pendency of this appeal the 
Court, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), held 
that when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Based on the Board's preliminary review of the 
claim, it finds that the appellant should be provided a new 
VCAA notice letter that more fully complies with the Court's 
holding in Hupp.  Specifically, the appellant should be 
notified that the veteran was not service-connected for any 
disabilities at the time of his death, as well as what 
information and evidence is necessary to establish service 
connection for a disability not previously service-connected, 
such as non-Hodgkin's lymphoma.  



Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new VCAA 
notice letter, noting (1) a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death, as well as (2) an explanation of 
the evidence and information required to 
substantiate the DIC claim based on the 
conditions not yet service connected (the 
elements of service connection for a claim 
based on theories of direct service 
connection, including radiation exposure).

2.  Contact the private physician (Dr. M. 
Garcia) who wrote the March 2001 opinion 
letter regarding the etiology of the 
veteran's non-Hodgkin's lymphoma and ask 
if he would like to offer any further 
support for his opinion.  Specifically, he 
should be requested to provide a complete 
rationale for his opinion and to provide 
copies of, or citations to, any medical 
articles or treatises which support his 
theory. 

3.  Obtain the veteran's complete service 
personnel record (basic and extended), as 
well as any additional information from 
the appropriate source(s) which might 
verify any in-service radiation exposure 
(i.e., DD Form 1141).  

4.  Following receipt of any information 
pertaining to the veteran's service, 
including any evidence of in-service 
radiation exposure, the AOJ should 
determine whether the veteran was a 
"radiation-exposed veteran" within the 
meaning of 38 C.F.R. § 3.309(d)(3).  

5.  If it is determined that the veteran 
is not a "radiation-exposed veteran," 
then continue to develop the appellant's 
claim under the procedures provided in 
38 C.F.R. § 3.311, including requesting 
dose data and/or dose estimate(s) from the 
appropriate source(s), including the 
Defense Threat Reduction Agency (DTRA) 
(previously known as the Defense Nuclear 
Agency).  

6.  Upon receipt of any dose information, 
forward the veteran's case to the VA Under 
Secretary for Benefits for appropriate 
action under 38 C.F.R. § 3.311(c), to 
include an opinion from the VA Under 
Secretary for Health as to whether it is 
at least as likely as not that the 
veteran's non-Hodgkin's lymphoma was 
caused by radiation exposure in service.  

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
appellant has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the appellant and 
her representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


